Title: To Benjamin Franklin from Nicolas Richard and Other Composers of Verse, 2 March 1783
From: Richard, Nicolas,Richard, Nicolas
To: Franklin, Benjamin


Just as the Treaty of Alliance had inspired an outpouring of tributes in verse to Franklin and his fellow commissioners, so too the signing of the preliminary peace was the occasion for a profusion of couplets and stanzas honoring Franklin and the many other French and American heroes of the war. Franklin was sent poems in both manuscript and printed form. In the letter published below, Richard encloses the printed version of his ode as well as six handwritten stanzas that the royal censor had suppressed.
On January 22 the abbé Pierre Duviquet observes that to celebrate the peace between America and England, “c’est Célebrer Votre Ouvrage.” In the enclosed verse he hopes to put Franklin’s name alongside those of Louis XVI and Vergennes.
On February 12 the comte de Bussy-Dagoneau writes Franklin from the château de Pierre-en-Cize, a prison near Lyon. He recalls the verse he sent Franklin four years earlier foretelling America’s success. Now he sends an ode on the peace in which Franklin’s name is placed with those whom all nations respect. Because Franklin does not know him, he attaches a précis of his situation: he is 47 years old, the last male of his line, forgotten by his mother, and embarrassed and betrayed by his wife. He has lost everything but is dear to those who do not persecute him; he is accused but guilty of nothing, and trusts in the justice of the king and his ministers.
Pierre-Maurice Saunier, writing from Paris on March 17, likens the names of Franklin, Washington, Adams, and Laurens to Brutus, Cato, Cicero, and “all the great Republicans of antiquity.” He encloses an ode inspired by the return of peace.
On April 6 the abbé Coquillot, prior of l’Epinay, sends Franklin his newly published Couplets sur la paix along with his veneration.
Philippe de Saint-Mars, écuyer, also sends an ode on the peace in a letter of April 15 from Mantes. He apologizes for the liberty he takes in writing, but since his ode mentions Franklin, custom requires that he send him a copy before it is made public. He adds in a postscript that, because he understands that Franklin does not care about honorary titles, he has left off those that by rights are due him. The enclosed manuscript poem praises the American code of laws as the best way to guarantee to the nascent republic the freedom won by “Waghinston” and Franklin, with the generous support of France.
Finally, we note one of the hundreds of pamphlets (some of them verses) that Franklin acquired in France. This one—Pericula Poëtica: Munus Amicis ([Holland], 1783)—seems to have been hand-delivered by the author, the Dutch poet Jacob Henrik (Hendrik) Hoeufft, who signed it and inscribed on the verso of the half-title a 12-line dedication to Franklin in Latin verse. The dedication praises him as the ornament of the age, who, like Nestor, is venerable, wise in counsel, and eloquent.
  

Monsieur,au Collège de lisieux ce 2. mars 1783.
C’eut été pour moi une Satisfaction bien douce de pouvoir vous presenter mon ode Sur la paix. Cétoit dans l’espérance de jouir de Cet honneur, que, malgré une indisposition causée par de longues veilles, j’ai fait le voyage de Passy. J’avois encore envie de vous communiquer quelques Strophes que le Censeur de mon ouvrage m’a fait Supprimer, comme trop hardies, Selon lui; mais qui, au jugement de plusieurs Sçavants à qui j’en ai fait part, ne Sont pourtant que dans la plus èxacte vérité. Je vous les envoye cy-jointes; et je laisse à votre éxpérience à décider Si j’ai été emporté trop loin par mon enthousiasme et mon admiration pour un peuple dont votre prudence à Si heureusement défendu les droits et rétabli la liberté. Dans le Supplément que je vous envoye, Monsieur, j’ai cru, pour ne point choquer votre modestie, devoir omettre une Strophe qui vous regarde personnellement. Mais en même tems j’ai cru pouvoir la joindre aux autres dans la distribution que j’en ai faite aux gens d’esprit. La Supprimer entièrement, c’eut été manquer à ce que je dois au témoignage de ma Conscience. Puisse ce foible hommage, que je rends à votre mérite vous prouver avec qu’elle éstime et qu’elle vénération je suis, Monsieur, Votre trés humble et trés Obéissant Serviteur
RichardEtud. en philosophie


P.S. Comme je Suis à la dernière année de mes études, je prends la liberté de Réclamer votre protection dans le cas ou vous pourriez me faire avoir quelque place, soit d’educateur, soit de sécrétaire. Mais je désirerois, autant qu’il Seroit possible, avoir un emploi qui me laissât quelques moments libres pour m’occuper des belles-lettres qui sont ma passion favorite, et aux qu’elles je me livrerois sans restriction, si le défaut de fortune ne me mettoit dans la nécessité de m’attacher à d’autres objets, et de Sacrifier mes gouts à mes besoins. Des témoignages avantageux de la part des Supérieurs d’un Collège où je Suis depuis près de dix ans en qualité de boursier, et conséquemment où je n’ai pu me maintenir que par une Conduite irréprochable; des Succès plus qu’ordinaires dans le Cours de mes études; et de l’ardeur pour le travail: voila, Monsieur, les Seuls titres que je puisse faire valoir, et les Seuls aussi qui puissent vous interresser./.

  au lieu de la Strophe commençant par ces mots la paix,
  l’aimable paix &c. je continuois ainsi:
D’un Empire nouveau les colonnes naissantes
ont enfin soulevé ces chaines flétrissantes
que forgeoit des Tyrans la sourde ambition.
O douce liberté, viens rompre les entraves
de cent peuples èsclaves
sous le joug odieux des enfants d’Albion.
  Oui, ces fers trop tendus se relachent, se brisent,
et du poids de leur chute écrasent et détruisent
le Thrône qu’élévoit un maitre redouté.
Tel un Chêne abattu sous les coups de la foudre
Voit Ses rameaux en poudre
couvrir de leurs dèbris le sol qui l’a porté.
  Peuple Roi, peuple ésclave; ainsi dans ton délire
ivre du fol espoir d’un chimérique empire
Tu Prètendois regner sur ces nouveaux Climats:
mais en vain franchissant le vaste sein de l’onde
à la moitié du monde
Tes vaisseaux apportoient des fers ou le trépas.
  Il est des dieux vengeurs, dont la lente justice
de fleurs couvre souvent les bords du prècipice.
Dans tes hardis desseins leur faveur t’a trompé:
par un cruel retour, renversant ta fortune
tu les vois de Neptune
briser entre tes mains le Trident usurpé.
  Assez et trop longtems le Sceptre Britannique
Sous l’orgueil oppresseur d’une loi Tyrannique
à fait gémir les flots de l’ocean Surpris.
Va, tu n’entendras plus Amphytrite plaintive

de son onde captive
déplorer en tremblant l’injurieux mépris.
  Aux rives de Boston, la fiére indépendance
à marqué dès-long-tems l’ecueil de ta Puissance.
Quitte de tes projets l’espoir audacieux;
s’il est vrai que des mers jadis tu fus l’arbitre
de Ce superbe titre
dépose pour toujours le faste ambitieux.
  Partez, riches vaisseaux &c.


